DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed May 16, 2022. As directed by the amendment: Claims 2, 6, 7, 9, 10, and 12-15 have been amended. Claims 1 and 3 have been cancelled. Claims 21-28 are newly added. Claims 2 and 4-28 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 4, 7, 12, 13, 16, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haider et al. (US 2008/0009697), herein referred to as Haider.
Regarding claim 7, Haider discloses a method (¶141, ¶142) comprising registering a portion of a patient’s anatomy (¶41), to be operated on, to a patient-specific coordinate system (¶41) (figure 3) by docketing a physical instrument (105) (¶37 and figure 3) to the patient’s anatomy (e.g. femur shown in figure 3), continuously tracking (track the position of the surgical tool in real time, ¶141), by a processor (80), one or more positions of a robotic controlled instrument (500) (¶141, ¶142) relative to the patient-specific coordinate system (figure 3) as the robotic controlled instrument (500) moves in relation to the portion of the patient’s anatomy (¶141, ¶142), and automatically engaging or disengaging operation of the robotic controlled instrument (turn on or off the surgical tool, ¶141, ¶142) based on the continuously tracked positions relative to the patient-specific coordinate system (¶141, ¶142).
Regarding claim 2, Haider discloses further comprising defining, preoperatively, at least one of an orientation, or a location of an implant (e.g. place a prosthetic element, ¶70, ¶71) at the portion of the patient's anatomy relative to the patient-specific coordinate system (figure 3), and placing the implant (e.g. place a prosthetic element, ¶70, ¶71) at the portion of the patient's anatomy (e.g. knee) according to the at least one of the orientation, or the location (¶70, ¶71).
Regarding claim 4, Haider discloses further comprising creating, preoperatively, a surgical plan (e.g. pre-operative analysis, ¶33), wherein the surgical plan includes the patient-specific coordinate system (e.g. patient model), and the at least one of the orientation, or the location of the implant (prosthetic element, ¶70, ¶71).
Regarding claim 12, Haider discloses wherein the automatically engaging and disengaging operation of the robotic controlled instrument includes at least one of turning the robotic controlled instrument on and off (¶141, ¶142), controlling power to the robotic controlled instrument, or extending and retracting a protective sheath of the robotic controlled instrument.
Regarding claim 13, Haider discloses a computer-implemented method (¶141, ¶142) comprising registering a portion of a patient's anatomy (¶41) to be operated on to a patient-specific coordinate system (¶41) (figure 3), the registering performed by (1) placing a physical device (105) (¶37) in contact with a surface of the patient's anatomy (e.g. femur shown in figure 3) (¶37 and figure 3) and (2) capturing a coordinate system (via element 120) from the physical device (105) mated (defined as “to couple” by Merriam Webster’s Dictionary) to the patient's anatomy (figure 3), continuously tracking (track the position of the surgical tool in real time, ¶141), by a processor (80), one or more positions of a robotic controlled instrument (500) (¶141, ¶142) relative to the patient-specific coordinate system (figure 3) as the robotic controlled instrument (500) moves in relation to the portion of the patient's anatomy (¶141, ¶142), and automatically engaging and disengaging operation of the robotic controlled instrument (turn on or off the surgical tool, ¶141, ¶142) based on the continuously tracked positions relative to the patient-specific coordinate system (¶141, ¶142).
Regarding claim 16, Haider discloses wherein the automatically engaging and disengaging operation of the robotic controlled instrument includes at least one of turning the robotic controlled instrument on and off (¶141, ¶142), controlling power to the robotic controlled instrument, or extending and retracting a protective sheath of the robotic controlled instrument.
Regarding claim 21, Haider discloses a method (¶141, ¶142) comprising determining a patient-specific coordinate system (¶41) (figure 3) for a portion of a patient's anatomy to be operated on (e.g. knee shown in figure 3), registering the portion of the patient's anatomy (¶41) to be operated on to the pre-operatively determined patient-specific coordinate system (¶41) (figure 3), the registering performed using a physical instrument (105) or a virtual instrument, continuously tracking (track the position of the surgical tool in real time, ¶141), by a processor (80), positions of a robotic controlled instrument (500) (¶141, ¶142) relative to the patient-specific coordinate system (figure 3) as the robotic controlled instrument (500) moves near the portion of the patient's anatomy (¶141, ¶142), automatically engaging and disengaging operation of the robotic controlled instrument (turn on or off the surgical tool, ¶141, ¶142) based on the continuously tracked positions relative to the patient-specific coordinate system (¶141, ¶142), and utilizing the patient-specific coordinate system to at least one of orient, or locate an implant (e.g. place a prosthetic element, ¶70, ¶71) at the portion of the patient’s anatomy (e.g. knee).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haider (US 2008/0009697) in view of Hunter et al. (US 2004/0152970), herein referred to as Hunter.
Regarding claim 9, Haider’s method discloses all the features/elements as claimed but lacks further comprising tracking, by the processor, a surgical instrument that installs an implant, computing, based on the tracking the surgical instrument that installs the implant, at least one of a location or an orientation of the implant relative to the patient-specific coordinate system, and presenting the at least one of the location or the orientation on a user interface.
However, Hunter teaches the step of tracking (¶34), by a processor (36), a surgical instrument (52) that installs an implant (¶34), computing, based on the tracking the surgical instrument (52) that installs the implant (¶34), at least one of a location or an orientation of the implant relative to the patient-specific coordinate system (¶34), and presenting the at least one of the location or the orientation on an user interface (10) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Haider’s method with the step of tracking, by the processor, a surgical instrument that installs an implant, computing, based on the tracking the surgical instrument that installs the implant, at least one of a location or an orientation of the implant relative to the patient-specific coordinate system, and presenting the at least one of the location or the orientation on a user interface as taught by Hunter, since such a step would allow the surgeon to track an installation of an implant. 
Regarding claim 10, the modified Haider’s method has wherein the at least one of the location or the orientation is updated in real time (¶41 of Hunter) on the user interface (10 of Hunter).
Regarding claims 19, 20, Haider’s method discloses all the features/elements as claimed but lacks a detailed description on wherein the robotic controlled instrument is a reamer, and the one or more positions of a robotic controlled instrument include one or more positions of a drill point of the reamer. Yet, Haider teaches many instruments can be controlled or navigated such as a drill, burr, or other instrument (¶34).
Furthermore, Hunter teaches other ways of preparing a site is using drills, reamers, burrs, or any other appropriate cutting or milling device (¶64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Haider’s method having a robotic controlled instrument with wherein the instrument is a reamer as taught by Hunter, since these cutting instruments are considered functional equivalents. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,335,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 9-10, under 35 U.S.C. 102(b), of the Remarks are directed to the amended claim 7, with similar reasons for claims 13 and 21 with respect to the reference Haider. Applicant argues that “Haider does not disclose registering a patient's anatomy, as claimed, by docking an instrument (e.g., a physical instrument) to a patient's anatomy”. However, the Examiner respectfully disagrees because as generally claimed, Haider discloses registering a portion of a patient’s anatomy (¶41), to be operated on, to a patient-specific coordinate system (¶41) (figure 3) by docketing a physical instrument (105) (¶37 and figure 3) to the patient’s anatomy (e.g. femur shown in figure 3) (the Examiner notes element 105 is a real tangible instrument used on the patient’s anatomy). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775